DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/26/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because "Cite No" "1" with "Patent Number" "0213333" and "Cite No" "2" with "Patent Number" "0060496" are not patents. As noted on the signed IDS form accompanying this rejection, the remaining patent documents listed in the IDS have been fully considered by the Examiner. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Objections
Claims 1, 11 are objected to because of the following informalities:  
In claim 1, lines 6-7, “granting the user access, with a user device communicatively coupled with the health information exchange server, a result of the research” should be -- granting the user access, with a user device communicatively coupled with the health information exchange server, to a result of the research --.
In claim 3, lines 1-3, “wherein the third party is an individual belonging to one of hospitals, insurance companies, contract research organizations, and drug companies” should be -- wherein the third party is an individual belonging to one of a hospital, an insurance company, a contract research organization, and a drug company --.
In claim 11, lines 8-10, “allow the user to access, with a user device communicatively coupled with the health information exchange server, a research recommendation is generated to be accessed by the user or the third party” should be -- allow the user to access, with a user  --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9, 16 recites “accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to a user's health information.” However, the as-filed disclosure does not appear to describe the “update a balance,” let alone how a “digital wallet” is accessed to “update a balance…based on the access to a user's health information.” Because no additional information is given, the disclosure fails to sufficiently describe “accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to a user's health information.”
Claims 10, 17 recites “accessing a user digital wallet in the blockchain network to update a balance of the user based on the result of the research.” However, the as-filed disclosure does not appear to describe the “update a balance,” let alone how a “digital wallet” is accessed to “update a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  generating a result of the research in claims 1, 18 and generating a research recommendation in claim 11.
Claims 2-10 are rejected as being dependent on claim 1.
Claims 12-17 are rejected as being dependent on claim 11.
Claims 19-20 are rejected as being dependent on claim 18.
Claim 8, 15 recites the limitation "notifying the user that the user's health information is being used in the research" in lines 1-2. It is unclear how this claim can be met because the user’s health information was never recited to be used in the research. A review of the Specification does not provide any clarity because this appears to be a claim drafting issue. 
Claim 9, 16 recites the limitation "accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to a user's health information" in lines 1-3. It is unclear how this claim can be met because the user’s health information was never recited to be accessed. With respect to the “access,” claims 1, 11, upon which claims 9, 16 depend respectively, only 
Claim 10, 17 recites the limitation "accessing a user digital wallet in the blockchain network to update a balance of the user based on the result of the research" in lines 1-2. It is unclear how this claim can be met because the result of the research was never recited to be generated. With respect to the “result of the research,” claims 1, 11, upon which claims 10, 17 depend respectively, only recites “granting the user access…a result of the research,” but does not recite the actual generation of the result of the research. A review of the Specification does not provide any clarity because this appears to be a claim drafting issue. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 18 is drawn to a non-transitory, computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 11 recites…provide…to a third party, an access to a user's health information based on a user's permission, for performing a research on the user's health information based on an analysis of the user's health information; allow the user to access…a research recommendation is generated to be accessed by the user or the third party…stores health information of a plurality of users…; and verify an accessibility of the user and the third party...

Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “health information exchange server,” the claim encompasses rules or instructions followed to check and grant access of a user (i.e., doctor) to records of another user (i.e., patient). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., health information exchange server, user device, blockchain network) to perform the abstract idea. Claim 11 recites additional elements (i.e., health information exchange server having processors, memory; user device; blockchain network) to perform the abstract idea. Claim 18 recites additional elements (i.e., health information exchange server having non-transitory, computer readable medium, processor; user device; blockchain network) to perform the abstract idea. Looking to the specifications, the server having non-transitory, computer readable medium, processors, memory are described at a high level of generality (¶ 0021-0028), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the user device and blockchain network only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “stores health information,” “receiving an input,” and “receiving a request” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., server having non-transitory, computer readable medium, processors, memory) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “stores health information…over a blockchain network” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0155-0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: abstract; ¶ 0009), use of a blockchain network to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “receiving an input,” and “receiving a request” is determined to constitute well-understood, routine, and conventional elements/functions. Receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-10, 12-17, 19-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 13, 19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 12 further recites the additional elements of a “patient data database,” which generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate the judicial exception into a practical application and does not provide “significantly more.” Also, the limitations of “a patient data database storing at least a portion of the user's health information” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by BOGUE et al. (U.S. Patent App. Pub. No. US 2018/0330800 A1, hereinafter referred to as "Bogue") (Bogue: ¶ 0142) and Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0087; ¶ 0212), use of a database to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Claims 7-8, 14-15, 20 further recites the additional elements of a “providing to at least one of the user or the third party an encrypted key” and “notifying the user,” which only outputs the performed abstract idea for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The “encrypted key” only generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate the judicial exception into a practical application and does not provide “significantly more.” Also, the limitations of “providing to at least one of the user or the third party an…key” and “notifying the user” is determined to constitute well-understood, routine, and conventional elements/functions. Receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Claims 9-10, 16-17 further recites the additional elements of a “digital wallet,” which generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computers), and thus, does not integrate the judicial exception into a practical application and do not provide “significantly more.” Also, the limitations of “accessing a…digital wallet to update a (Liberty: abstract) and Bulleit et al. (U.S. Patent App. Pub. No. US 2018/0060496 A1, hereinafter referred to as "Bulleit") (Bulleit: ¶ 0044; ¶ 0117; ¶ 0128), accessing a digital wallet to update a balance is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 11, 13-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger").
Regarding claim 1, Aunger teaches a computer-implemented method for providing access of a user's health information to third parties, comprising: 
(Aunger: ¶ 0106) to a third party, an access to a user's health information (Aunger: ¶ 0097, i.e., “determine whether the medical professional 154 has been trusted with access to at least a portion of the identified patient's health record. Upon a positive determination, the medical trust system 100 can optionally provide information identifying portions of the health record that the medical professional has been trusted to access”) based on a user's permission (Aunger: ¶ 0031; ¶ 0034-0036), for performing a research on the user's health information (Examiner interprets the reason for providing an access to a user's health information (i.e., “for performing a research”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
granting the user access (Aunger: ¶ 0124, i.e., “the system can indicate that the user account associated with the patient has full access rights to the medical record”), with a user device communicatively coupled with the health information exchange server (Aunger: ¶ 0030; ¶ 0039), a result of the research (Aunger: ¶ 0055, i.e., “Each portion of the health communication protocol 120…being provided as one or more packets to a user device”; ¶ 0071, i.e., Examiner interprets the “information identifying recent accesses” as the claimed result of the research; ¶ 0156, i.e., “provides information describing access”), wherein the health information exchange server stores health information of a plurality of users (Aunger: ¶ 0044, i.e., “the medical trust system 100 can maintain health records of patients”) over a blockchain network (Aunger: ¶ 0155-0157).
Regarding claim 3, Aunger teaches the computer-implemented method of claim 1, wherein the third party is an individual belonging to one of hospitals (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), insurance companies, contract research organizations, and drug companies.
Regarding claim 4, Aunger teaches the computer-implemented method of claim 1, wherein providing an access to a user's health information comprises receiving an input from the user authorizing an access to a selected portion of the user's health information (Aunger: ¶ 0031; ¶ 0034-0036).
Regarding claim 5, Aunger teaches the computer-implemented method of claim 1, wherein providing an access to a user's health information comprises receiving a request from the third party to (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097).
Regarding claim 6, Aunger teaches the computer-implemented method of claim 1, further comprising verifying an accessibility of the user (Aunger: ¶ 0117-0124) and the third party to the blockchain network (Aunger: ¶ 0059-0061).
Regarding claim 7, Aunger teaches the computer-implemented method of claim 1, further comprising providing to at least one of the user or the third party an encrypted key (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”) to access the blockchain network (Examiner interprets the reason for providing to at least one of the user or the third party an encrypted key (i.e., “to access the blockchain network”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Regarding claim 8, Aunger teaches the computer-implemented method of claim 1, further comprising notifying the user that the user's health information is being used in the research (Aunger: ¶ 0036, i.e., “as each doctor accesses his/her medical record the patient can be notified”).
Regarding claim 11, Aunger teaches a system for providing access of a user's health information to third parties, comprising: 
one or more processors; 
a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors, cause the system (Aunger: ¶ 0224) to: 
provide, from a health information exchange server (Aunger: ¶ 0106) to a third party, an access to a user's health information (Aunger: ¶ 0097, i.e., “determine whether the medical professional 154 has been trusted with access to at least a portion of the identified patient's health record. Upon a positive determination, the medical trust system 100 can optionally provide information identifying portions of the health record that the medical professional has been trusted to access”) based on a user's permission (Aunger: ¶ 0031; ¶ 0034-0036), for performing a research on the user's health information based on an analysis of (Examiner interprets the reason for providing an access to a user's health information (i.e., “for performing a research”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); 
allow the user to access (Aunger: ¶ 0124, i.e., “the system can indicate that the user account associated with the patient has full access rights to the medical record”), with a user device communicatively coupled with the health information exchange server (Aunger: ¶ 0030; ¶ 0039), a research recommendation is generated to be accessed by the user or the third party (Aunger: ¶ 0055, i.e., “Each portion of the health communication protocol 120…being provided as one or more packets to a user device”; ¶ 0071, i.e., Examiner interprets the “information identifying recent accesses” as the claimed research recommendation; ¶ 0156, i.e., “provides information describing access”), wherein the health information exchange server stores health information of a plurality of users (Aunger: ¶ 0044, i.e., “the medical trust system 100 can maintain health records of patients”) over a blockchain network (Aunger: ¶ 0155-0157); and 
verify an accessibility of the user (Aunger: ¶ 0117-0124) and the third party to the blockchain network (Aunger: ¶ 0059-0061).
Regarding claim 13, Aunger teaches the system of claim 11, wherein the third party is an individual belonging to one of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, and a pharmaceutical company.
Regarding claim 14, Aunger teaches the system of claim 11, wherein the one or more processors further execute instructions to provide to at least one of the user or the third party an encrypted key (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”) to access the blockchain network (Examiner interprets the reason for provide to at least one of the user or the third party an encrypted key (i.e., “to access the blockchain network”) as intended use, or result of the “provide,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Regarding claim 15, Aunger teaches the system of claim 11, wherein the one or more processors further execute instructions to notify the user that the user's health information is being used in the research (Aunger: ¶ 0036, i.e., “as each doctor accesses his/her medical record the patient can be notified”).
Regarding claim 18, Aunger teaches a non-transitory, computer readable medium storing instructions which, when executed by a processor cause a computer (Aunger: ¶ 0224) to perform a method for providing access of a user's health information to third parties, the method comprising: 
providing, from a health information exchange server (Aunger: ¶ 0106) to a third party, an access to a user's health information (Aunger: ¶ 0097, i.e., “determine whether the medical professional 154 has been trusted with access to at least a portion of the identified patient's health record. Upon a positive determination, the medical trust system 100 can optionally provide information identifying portions of the health record that the medical professional has been trusted to access”) based on a user's permission (Aunger: ¶ 0031; ¶ 0034-0036), for performing a research on the user's health information based on an analysis of the user's health information (Examiner interprets the reason for providing an access to a user's health information (i.e., “for performing a research”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); 
granting the user access (Aunger: ¶ 0124, i.e., “the system can indicate that the user account associated with the patient has full access rights to the medical record”) to, with a user device communicatively coupled with the health information exchange server (Aunger: ¶ 0030; ¶ 0039), a result of the research (Aunger: ¶ 0055, i.e., “Each portion of the health communication protocol 120…being provided as one or more packets to a user device”; ¶ 0071, i.e., Examiner interprets the “information identifying recent accesses” as the claimed result of the research; ¶ 0156, i.e., “provides information describing access”), wherein the health information exchange server stores health information of a plurality of users (Aunger: ¶ 0044, i.e., “the medical trust system 100 can maintain health records of patients”) over a blockchain network (Aunger: ¶ 0155-0157); 
(Aunger: ¶ 0031; ¶ 0034-0036); and 
receiving a request from the third party to access the user's health information (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097).
Regarding claim 19, Aunger teaches the non-transitory, computer readable medium of claim 18, wherein the method further comprises verifying an accessibility of the user (Aunger: ¶ 0117-0124) and the third party to the blockchain network (Aunger: ¶ 0059-0061).
Regarding claim 20, Aunger teaches the non-transitory, computer readable medium of claim 18, wherein the method further comprises providing to at least one of the user or the third party an encrypted key to access the blockchain network (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of BOGUE et al. (U.S. Patent App. Pub. No. US 2018/0330800 A1, hereinafter referred to as "Bogue").
Regarding claim 2, Aunger teaches the computer-implemented method of claim 1.
Yet, Aunger does not explicitly teach, but Bogue teaches, in the same field of endeavor, wherein the user's health information comprises blood pressure, heart rate, and number of steps moved per day (Bogue: ¶ 0199).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the blood pressure, heart rate, and number of steps moved per day, as taught by Bogue, within the system of Aunger, with the motivation of “early recovery interventions designed to drive patient self-efficacy, and so with such a structure a clinical improvement mechanism could be generated” (Bogue: ¶ 0259).
Regarding claim 12, Aunger teaches the system of claim 11.
Yet, Aunger does not explicitly teach, but Bogue teaches, in the same field of endeavor, further comprising a patient data database storing at least a portion of the user's health information including blood pressure, heart rate, and number of steps moved per day (Bogue: ¶ 0142; ¶ 0199).
The obviousness of combining the teachings of Aunger and Bogue are discussed in the rejection of claim 2, and incorporated herein. 
Claims 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Bulleit et al. (U.S. Patent App. Pub. No. US 2018/0060496 A1, hereinafter referred to as "Bulleit").
Regarding claim 9, Aunger teaches the computer-implemented method of claim 1.
Yet, Aunger does not explicitly teach, but Bulleit teaches, in the same field of endeavor, further comprising accessing a third party digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the third party based on the access to a user's health information (Examiner interprets the reason for accessing a third party digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to a user's health information, as taught by Bulleit, within the system of Aunger, with the motivation of “improving security of storing and providing access to protected health information resource(s)” (Bulleit: ¶ 0042).
Regarding claim 10, Aunger teaches the computer-implemented method of claim 1.
Yet, Aunger does not explicitly teach, but Bulleit teaches, in the same field of endeavor, further comprising accessing a user digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the user based on the result of the research (Examiner interprets the reason for accessing a user digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger and Bulleit are discussed in the rejection of claim 9, and incorporated herein. 
Regarding claim 16, Aunger teaches the system of claim 11, wherein the one or more processors further execute instructions to access a third party digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the third party based on the access to a user's health information (Examiner interprets the reason for accessing a third party digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger and Bulleit are discussed in the rejection of claim 9, and incorporated herein. 
Regarding claim 17, Aunger teaches the system of claim 11, wherein the one or more processors further execute instructions to access a user digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the user based on the result of the research (Examiner interprets the reason for accessing a user digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger and Bulleit are discussed in the rejection of claim 9, and incorporated herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") teaches allowing a patient to manage access of his data on a blockchain via decryption keys.
AU2016101183A4 teaches using a blockchain database to share a patient’s medical records to a doctor.
“Personal data vault management system and secured data access to service provider using blockchain technology” teaches users controlling the sharing of their health data via a distributed ledger system (i.e., blockchain).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626